                                                            USDC-SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                DOC#:         /        /
SOUTHERN DISTRICT OF NEW YORK                               DATE FILED: )-     -5 /0-0

UNITED STATES OF AMERICA,
                                                          No. 16-CR-784 (RA)
                      V.
                                                                ORDER
JAMES TINDLEY,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         In light of the defendant's continued participation in the Young Adult Opportunity

Program, time is hereby excluded under the Speedy Trial Act, pursuant to 18 U.S.C. §

3161 (h)(7)(A) to November 3, 2020.

SO ORDERED.

Dated:     February 3, 2020
           New York, New York
